

114 HR 5596 IH: Municipal Advisor Choice Act
U.S. House of Representatives
2016-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5596IN THE HOUSE OF REPRESENTATIVESJune 28, 2016Mr. Hultgren introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Exchange Act of 1934 to provide that an issuer of municipal securities is
			 not required to retain a municipal advisor prior to issuing any such
			 securities.
	
 1.Short titleThis Act may be cited as the Municipal Advisor Choice Act. 2.Requirement for municipal advisor for issuers of municipal securitiesSection 15B(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–4(d)) is amended by adding at the end the following:
			
 (3)An issuer of municipal securities shall not be required to retain a municipal advisor prior to issuing any such securities..
		